DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “first and second control elements” that “bring about a locking action” in (control or switching pins) claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Objections
5.	Claims 1, 11-12, and 14 are objected to because of the following informalities:  

Regarding Claim 1
Lines 22-23 recite the limitation “the control elements”. For purposes of clarity the claim language should be amended such that it reads –the first and second control elements—
Line 28 recites the language “the two part chambers”. For purposes of clarity the claim language should be amended such that it reads –the first part chamber and the second 
Line 30 recites the language “the two part chambers”. For purposes of clarity the claim language should be amended such that it reads –the first part chamber and the second 

Regarding Claim 11
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Regarding Claim 12
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Regarding Claim 14
Line 3 recites the language “the two part chambers”. For purposes of clarity the claim language should be amended such that it reads –the first part chamber and the second 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
Lines 26-27 recite the limitation “the first, unlocked switching position”. There is insufficient antecedent basis for this limitation in the claim. The claim has only previously disclosed “a first and a second switching position”. Therefore it is unclear if the first, unlocked switching position is the first switching position, or if it is an additional position.
Lines 27-28 recite the limitation “a first one of the two part chambers”. However, the claim previously disclosed “a first part chamber” and “a second part chamber”. Therefore, it is unclear if the “first one of the two part chambers” is referring to the “first part chamber” or if either of the first and second part chambers can be considered to be “a first one of the two part chambers”. 
Line 29 recites the limitation “the second, locked switching position”. There is insufficient antecedent basis for this limitation in the claim. The claim has only previously disclosed “a first and a second switching position”. Therefore it is unclear if the second, locked switching position is the first switching position, or if it is an additional position.
Lines 30 recites the limitation “a second one of the two part chambers”. However, the claim previously disclosed “a first part chamber” and “a second part chamber”. Therefore, it is unclear if the “second one of the two part chambers” is referring to the “second part chamber” or if either of the first and second part chambers can be considered to be “a second one of the two part chambers”.

Regarding Claim 2
Line 4 recites the limitation “one of the two part chambers”. However, Claim 1 disclosed “a first part chamber”, “a second part chamber”, “a first one of the two part chambers”, and “a second one of the two part chambers”. Therefore, it is unclear if the “one of the two part chambers” is the “first one of the two part chambers” or if it is either of the first and second part chambers.

Regarding Claim 4
Line 2 recites the limitation "the switching position".  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 6
Lines 5-6 recite the limitation “more than one of the hydraulic chambers is equipped in each case with the first control element and the second control element”. It is unclear how more than one hydraulic chamber is equipped with the first control element and the second control element. Therefore, the claim is indefinite. 

Regarding Claim 7
Line 3 recites the limitation “a component which is connected to the stator”. However, Claim 1 disclosed “a component” connected to the stator. Therefore, it is unclear if the component of claim 7 is the same component as recited in Claim 1. 

Regarding Claim 8
Lines 3-4 recite the limitation “a component which is connected to the stator”. However, Claim 1 disclosed “a component” connected to the stator. Therefore, it is unclear if the component of claim 8 is the same component as recited in Claim 1. 

Regarding Claim 9
Line 4 recites the limitation “the center position”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 12
Lines 5-6 recite the limitation “the control elements are assigned to more than one of the hydraulic chambers”. It is unclear how more than one hydraulic chamber is equipped with the first control element and the second control element. Therefore, the claim is indefinite. 

Regarding Claim 13
Line 20 recites the limitation “the first, unlocked switching position”. There is insufficient antecedent basis for this limitation in the claim. The claim has only previously disclosed “a first and a second switching position”. Therefore it is unclear if the first, unlocked switching position is the first switching position, or if it is an additional position.
Line 21 recites the limitation “a first one of the two part chambers”. However, the claim previously disclosed “a first part chamber” and “a second part chamber”. Therefore, it is unclear if the “first one of the two part chambers” is referring to the “first part chamber” or if either of the first and second part chambers can be considered to be “a first one of the two part chambers”. 
Line 23 recites the limitation “the second, locked switching position”. There is insufficient antecedent basis for this limitation in the claim. The claim has only previously disclosed “a first and a second switching position”. Therefore it is unclear if the second, locked switching position is the first switching position, or if it is an additional position.
Lines 24-25 recite the limitation “a second one of the two part chambers”. However, the claim previously disclosed “a first part chamber” and “a second part chamber”. Therefore, it is unclear if the “second one of the two part chambers” is referring to the “second part chamber” or if either of the first and second part chambers can be considered to be “a second one of the two part chambers”.

Regarding Claim 14
Line 3 recites the limitation “one of the two part chambers”. However, Claim 13 disclosed “a first part chamber”, “a second part chamber”, “a first one of the two part chambers”, and “a second one of the two part chambers”. Therefore, it is unclear if the “one of the two part chambers” is the “first one of the two part chambers” or if it is either of the first and second part chambers.

Regarding Claim 16
Line 2 recites the limitation "the switching position".  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 18
Lines 5-6 recite the limitation “more than one of the hydraulic chambers is equipped in each case with the first control element and the second control element”. It is unclear how more than one hydraulic chamber is equipped with the first control element and the second control element. Therefore, the claim is indefinite. 

Regarding Claim 19
Line 2 recites the limitation “a component which is connected to the stator”. However, Claim 13 disclosed “a component” connected to the stator. Therefore, it is unclear if the component of claim 19 is the same component as recited in Claim 13. 

Regarding Claim 20
Lines 2-3 recite the limitation “a component which is connected to the stator”. However, Claim 13 disclosed “a component” connected to the stator. Therefore, it is unclear if the component of claim 20 is the same component as recited in Claim 13. 

Regarding Claims 5, 10-11, 15, and 17
Claims 5, 10-11, 15, and 17 are rejected insofar as they are dependent upon a rejected base claim.

Allowable Subject Matter
8.	Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:
In the hydraulic camshaft adjuster of claims 1 and 13, the inclusion of:
“the first control element and the second control element are movable into an operative connection with a slotted guide in the stator or a component connected to the stator, the slotted guide determining an axial position of the control elements”  and “wherein the first control element has a first and a second switching position” and “wherein the second control element is free from different switching positions and do not influence the flow of hydraulic fluid” was not found. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Zschieschang (US 10,316,704) – Camshaft adjusting device with locking pin
- Pawade et al. (US 2019/0153907) – Camshaft phaser
- Scheidig et al. (US 9,856,759) – Camshaft adjuster 
- Yokoyama et al. (US 2012/0017858) - VVT mechanism with locking mechanism

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746